      Case: 3:18-cv-02372-DAP Doc #: 10 Filed: 06/17/20 1 of 5. PageID #: 1270




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

    RAYMOND PLOTT,                                       ) Case No. 3:18-CV-2372
                                                         )
                   Petitioner                            ) Judge Dan Aaron Polster
                                                         )
           v.                                            ) OPINION AND ORDER
                                                         )
    NEIL TURNER,                                         )
                                                         )
                   Respondent.                           )
                                                         )


          Before the court is the Report and Recommendation of Magistrate Judge Jonathan D.

Greenberg in the above-entitled action (“R&R”), Doc #: 8. Magistrate Judge Greenberg

recommends that Petitioner Raymond Plott’s 28 U.S.C. § 2254 petition, Doc #: 1, be dismissed.

Doc #: 8 at 37. Plott timely filed Objections to the R&R. Doc #: 9.

     I.         Background

          Plott was originally indicted in the Common Pleas Court of Seneca County, Ohio on two

counts of rape based on allegations that Plott raped K.D. twice. Doc #: 7-1 at 7-8.1 Following a

trial and multiple days of jury deliberation, the state trial court determined that the jury was

deadlocked and declared a mistrial. Doc #: 7-1 at 11-12. Plott then moved to dismiss the

indictment, arguing that a retrial was barred by the double jeopardy clause. Doc #: 7-1 at 20. The

state trial court denied his motion. Doc #: 7-1 at 27. Plott appealed, and the state appellate court

affirmed the judgement. State v. Plott, No 13-14-21, 2015 Ohio App. LEXIS 895 (Ohio Ct. App.

3d Dist. Mar. 16, 2015).



1
 Plott was also indicted for domestic violence against Julia A. Mele, Doc #: 7-1 at 5. This indictment was dismissed
at the request of the prosecutor. Doc #: 7-1.
      Case: 3:18-cv-02372-DAP Doc #: 10 Filed: 06/17/20 2 of 5. PageID #: 1271




          Plott was subsequently indicted for domestic violence and abduction based on allegations

involving Julia A. Mele. Doc #: 7-1 at 101-102. The state trial court consolidated the two

indictments to be tried together at one trial. Doc #: 7-1 at 103-104. The case went to trial and the

jury found Plott guilty of one charge of rape, one charge of domestic violence, and one charge of

abduction. Doc #: 7-1 at 117-118.

          Following direct appeals, Plott filed a petition under 28 U.S.C. § 2254 challenging his

state conviction on three grounds: (1) his Fifth Amendment rights were violated when his

decision to remain silent was commented upon by the prosecution during trial; (2) his due

process rights were violated by the joinder of the two indictments; and (3) his due process rights

were violated by the admission of improper and prejudicial hearsay testimony. Doc #: 1.

Respondent Warden Neil Turner filed a return of writ asking that Plott’s petition be dismissed.

Doc #: 7. Magistrate Judge Greenberg then issued a thorough R&R recommending that Plott’s

petition be dismissed. Doc #: 8.

          Plott timely filed Objections to Magistrate Judge Greenberg’s R&R, objecting to the

Magistrate Judge’s conclusions on his first and third grounds for relief.2 Doc #: 9.

    II.      Standard of Review & Analysis

          This Court reviews de novo the contested portions of a report and recommendation. U.S.

v. Raddatz, 447 U.S. 667, 673-74 (1980). The Court is under no obligation to review de novo

objections that are merely an attempt to have the district court reexamine the same arguments set

forth in the petition and briefs. Roberts v. Warden, Toledo Correctional Inst., No. 1:08-CV-

00113, 2010 U.S. Dist. LEXIS 70683, at *22 (S.D. Ohio Jul. 14, 2010) (citation omitted); see

Sackall v. Heckler, 104 F.R.D. 401, 402 (D.R.I. 1984).


2
 Because Plott dose not object to the Magistrate Judge’s R&R regarding his second ground for relief, he has waived
all objections for that ground.

                                                        2
     Case: 3:18-cv-02372-DAP Doc #: 10 Filed: 06/17/20 3 of 5. PageID #: 1272




       Relief under § 2254 can be granted when the adjudication of the claim:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       A. First Claim for Relief

       Plott’s first claim for relief is that his Fifth Amendment rights were violated when his

decision to remain silent was commented upon by the prosecution during trial. The basis of this

claim is the following examination of Lieutenant Windsor:

       Q [Prosecutor]: Did you have a chance to speak with the Defendant, Raymond
       Plott, about this case?

       A [Windsor]: I spoke with him over the phone on Monday, I believe, July 8th.

       Q: And what did he tell you?

       A: He said he was coming to turn himself in and that he wasn’t going to talk to
       me without his attorney.

Doc #: 7-2 at 158.

       The controlling law is undisputed. A defendant’s due process rights are violated when a

prosecutor uses post-Marinda warning silence to impeach exculpatory trial testimony. Doyle v.

Ohio, 426 U.S. 610, 618 (1976). “Silence” includes “the statement of a desire to remain silent as

well as of a desire to remain silent until an attorney has been consulted.” Wainwright v.

Greenfield, 474 U.S. 284, 295, n.13 (1983). Such violations are commonly called “Doyle errors.”

       Doyle errors warrant § 2254 relief only if the error was not harmless. Jaradat v. Williams,

591 F.3d 863, 868-69 (6th Cir. 2010). An error is harmless if it “had substantial or injurious

effect or influence in determining the jury’s verdict.” Id. at 869 (citing Brecht v. Abrahamson,

                                                 3
     Case: 3:18-cv-02372-DAP Doc #: 10 Filed: 06/17/20 4 of 5. PageID #: 1273




507 U.S. 619, 623 (1993). The government bears the burden of showing that the error was

harmless. Jaradat, 591 F.3d at 869 (citation omitted).

           The Magistrate Judge concluded that “Considering the totality of the circumstances, this

Court cannot find the prosecutor’s single question relating to Plott’s post-arrest silence had a

substantial effect on the jury’s verdict.” Doc #: 8 at 26.

           Plott objects to the Magistrate Judge’s conclusion. Doc #: 9 at 5. Plott presents four

contentions which he argues show that the Doyle error had a substantial or injurious effect in

determining the jury’s verdict.

           First, Plott explains that the first trial, where no Doyle error occurred, ended in a mistrial

whereas the second trial, where the Doyle error occurred, resulted in a conviction. Doc #: 9 at 5.

While this is true, it does not mean that the conviction is attributable to the Doyle error. As the

Magistrate Judge noted, both parties doubtlessly used different trial strategies in the second trial

because the first trial ended in a mistrial and the second trial involved additional charges. Doc #:

8 at 25.

           Second, Plott suggests that the Doyle error is what caused him to testify in the second

trial. Doc #: 9 at 7. The Magistrate Judge and the state appellate court already addressed this

issue and found that “there is no indication that Plott took the stand to refute this single, isolated

comment.” Doc #: 8 at 25. This Court agrees.

           Third, Plott asserts that the jury was led to believe that the Doyle error was important

because the state trial court overruled Plott’s objection to the statement. Doc #: 9 at 7. A trial

court sustaining an objection and providing a corrective instruction can show that a Doyle error

is harmless. See State v. Treesh, 739 N.E.2d 749, 771 (Ohio 2001). But the opposite is not true.




                                                      4
     Case: 3:18-cv-02372-DAP Doc #: 10 Filed: 06/17/20 5 of 5. PageID #: 1274




A trial court’s overruling an objection to a Doyle error does not mean that the Doyle error had a

substantial or injurious effect in determining the jury’s verdict. See Jaradat, 591 F.3d at 871.

          Fourth, Plott asserts that the Doyle error must have influenced the jury’s verdict because

the evidence of his guilt was not overwhelming. Plott is wrong. The state appellate court already

determined that the physical and testimonial evidence support the jury’s verdict. State v. Plott, 80

N.E.3d 1108, 1124-26 (Ohio 2017). This Court agrees.

          Thus, the Court agrees with the Magistrate Judge that the Doyle error is harmless.

Lieutenant Windsor’s casual reference to Plott’s silence was not emphasized or presented in a

prejudicial manner. And the prosecutor never referred to Plott’s silence. There is nothing to

suggest that the Doyle error had a substantial or injurious effect in determining the jury’s verdict.

Accordingly, the Doyle error is harmless and dose not merit § 2254 relief.

          B. Third Claim for Relief

          Plott’s Objections pertaining to his third claim for relief rehash the arguments presented

in his petition and are fully addressed by the Magistrate Judge in his R&R. Accordingly, the

Court is not obligated to review de novo these arguments. Regardless, the Court has reviewed the

relevant documents and agrees with the Magistrate Judge’s conclusion.

   III.      Conclusion

          For the above reasons, the Court hereby OVERRULES Plott’s Objections, Doc #: 9, and

adopts the Report and Recommendation in full. Plott’s petition for habeas corpus pursuant to 28

U.S.C. § 2254, Doc #: 1, is DENIED.

          IT IS SO ORDERED.


                                                    /s/ Dan Aaron Polster June 17, 2020___
                                                    Dan Aaron Polster
                                                    United States District Judge

                                                   5
